PER CURIAM:
Defendant-Appellant was convicted in Municipal Court of the City of Springfield “with violation of Section 22-84 of the Code” of said city [driving while intoxicated]. Defendant appealed to the Circuit Court of Greene County and was there, after due proceedings, again found guilty and sentenced to pay a fine of $250 with $50 waived if he attended and completed “the alcohol related traffic offender program.” Defendant then appealed to this court and the transcript on appeal was filed on January 6, 1977.
Rule 84.05(a), V.A.M.R., mandates that an appellant shall file his brief on appeal “within 60 days after the date on which the transcript on appeal is filed.” Had defendant complied with this rule, his brief would have been filed on or before March 7, 1977. This was not done and respondent, 100 days-plus after appellant’s brief was due, has moved us, per Rule 84.08, V.A.M.R., to dismiss the appeal for failure of appellant to comply with Rule 84.05, supra. We sustain respondent’s motion for the reasons many times stated and explained in such cases as Cully v. Franklin, 539 S.W.2d 751 (Mo.App.1976); In re Beyond Valley of The Dolls, 483 S.W.2d 807 (Mo.App.1972); Capoferri v. Upham, 456 S.W.2d 793 (Mo.App.1970).
The appeal is dismissed.
All concur.